Citation Nr: 0527688	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-36 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial rating for service-connected 
diabetes mellitus 
type II, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record shows that the veteran's 
service-connected diabetes mellitus requires that the veteran 
take an oral hypoglycemic agent once a day, but does not 
require the use of insulin or a regulation of activities.  


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 20 
percent for service-connected diabetes mellitus have not been 
met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.27, 4.119, 
Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in December 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the December 2003 VCAA notice 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  

The Board notes that the RO granted service connection for 
diabetes mellitus type II in its May 2004 rating decision.  
In his June 2004 Notice of Disagreement (NOD), the veteran 
expressed his disagreement with the initial rating assigned 
by the RO.  Review of the record indicates that the veteran 
was not advised of the VCAA with respect to the "down-stream 
question" of the degree of disability regarding the 
veteran's diabetes mellitus.  In VAOPGCPREC 8-03, the VA 
General Counsel noted that although it appeared that an NOD 
that first raised an issue satisfied the 38 C.F.R. § 3.1(p) 
definition of application, he did not interpret 38 C.F.R. 
§ 3.1(p) as requiring 38 U.S.C.A. § 5103(a) notice upon 
receipt of an NOD raising a new issue.  VAOPGCPREC 8-03 p. 3.  
The General Counsel, however, noted that under 38 U.S.C.A. 
§ 7105(d)(1), upon receipt of an NOD in response to a 
decision on a claim, the agency of original jurisdiction must 
take development or review action it deems proper under 
applicable regulations.  VAOPGCPREC 8-03 p. 3-4.  In this 
regard, the Board notes that a Decision Review Officer (DRO) 
reconsidered the evaluation assigned the service-connected 
diabetes mellitus on a de novo basis in September 2004 and 
continued to assign a 20 percent rating.  

The Board acknowledges that the December 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
May 2004 rating decision, and the September 2004 Statement of 
the Case (SOC), which included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The 
September 2004 SOC also provided the veteran with notice of 
all the laws and regulations pertinent to his claim.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.     

To fulfill its statutory duty to assist, the RO obtained the 
veteran's private medical records, which included two July 
2003 hospital chemistry reports.  The RO also afforded the 
veteran a medical examination in April 2004. 

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Evidence

In a May 2004 rating decision, the RO granted presumptive 
service connection for diabetes mellitus and assigned a 20 
percent rating under Diagnostic Code 7913.  In his October 
2004 VA 9 Form, the veteran contended that he was entitled to 
an increased rating because he takes an oral hypoglycemic 
agent and is "on a restricted diet and exercise."  

The veteran's service medical records note no relevant 
findings.  

A July 2003 hospital chemistry report reflects that the 
veteran demonstrated elevated triglyceride, blood glucose, 
and alanine aminotransferase levels.  Two days later, a 
second hospital chemistry report reveals that the veteran's 
glycated hemoglobin level was 9.6 percent.  The physician 
noted that the expected value for adults is 4.8 to 6.0 
percent.  Neither hospital chemistry report notes a diagnosis 
or treatment for diabetes.  

In an April 2004 examination report, the examining physician 
noted that the veteran's "diagnosis is diabetes mellitus 
type II."  He further noted that the veteran was diagnosed 
with diabetes mellitus type II in July 2003.  In addition, 
the physician reported that the veteran visited a doctor four 
times a year for his diabetes, treated his diabetes with 
"Actos" once a day, and had never been hospitalized for 
high or low blood sugar.  The physician also wrote that the 
veteran suffered no functional impairment and had lost no 
work time as a result of his diabetes.   
     



   
III.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Ratings of diabetes mellitus are governed by specific 
criteria and principles set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  A rating of 10 percent is 
assigned for diabetes mellitus that is managed by a 
restricted diet only.  Id.  A rating of 20 percent is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  Id.  A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  Id.  A rating of 60 percent is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month plus complications that would not be 
compensable if separately evaluated.  Id.  A rating of 100 
percent is assigned for diabetes mellitus requiring more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.


IV.	Analysis

Use of an oral hypoglycemic agent and a restricted diet are 
factors previously considered in the veteran's currently 
assigned 20 percent rating for his service-connected diabetes 
mellitus.  For an award of the next higher rating of 40 
percent, the medical evidence of record must show that the 
veteran requires use of insulin, a restricted diet, and a 
regulation of activities as a result of his diabetes.  The 
veteran does not contend that treatment of his service-
connected diabetes requires the use of insulin; he only 
maintains that it requires a regulation of his activities.  
Neither the April 2004 medical examination report nor the 
private medical records show that the veteran requires 
insulin or that regulation of his activities is needed to 
stabilize his blood sugar or otherwise control his diabetes.  
There is no other medical evidence of record showing that 
control of the veteran's diabetes requires the use of insulin 
or a regulation of his activities.     Thus, the Board finds 
that symptomatology associated with the veteran's diabetes 
more nearly approximates the schedular criteria associated 
with the currently assigned 20 percent rating under 
Diagnostic Code 7913.  Therefore, a higher initial rating of 
the veteran's service-connected diabetes mellitus under the 
schedular criteria is not warranted.      

Moreover, the veteran's service-connected diabetes mellitus 
has not been shown to be manifested by greater than the 
criteria associated with a 20 percent rating during any 
portion of the appeal period.  Accordingly, a staged rating 
is not in order and the currently assigned rating of 20 
percent is appropriate for the entire period of the veteran's 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1990).  

Furthermore, the Board notes that there is no evidence of 
record that the veteran's diabetes mellitus warrants a higher 
rating based on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2004).  Any limits on the veteran's employability 
due to his diabetes mellitus have been contemplated in a 20 
percent rating under Diagnostic Code 7913.  The evidence also 
does not reflect that the veteran's diabetes mellitus has 
necessitated any frequent periods of hospitalization or 
caused marked interference with unemployment.  Thus, the 
record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards 
is not rendered impracticable in this case, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.     

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim for an 
increased rating and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to a higher initial rating for service-connected 
diabetes mellitus type II, currently evaluated as 20 percent 
disabling, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


